
	
		II
		110th CONGRESS
		1st Session
		S. 989
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26, 2007
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVI of the Social Security
		  Act to clarify that the value of certain funeral and burial arrangements are
		  not to be considered available resources under the supplemental security income
		  program.
	
	
		1.Certain funeral and burial arrangements not
			 considered resources
			(a)In generalSection 1613(e)(3) of the
			 Social Security Act (42 U.S.C.
			 1382b(e)(3)) is amended by adding at the end the
			 following:
				
					(C)If—
						(i)an
				individual or the individual’s spouse enters into an irrevocable contract with
				a provider of funeral goods and services for a funeral;
						(ii)the individual or the individual’s spouse
				funds the contract by paying for the goods and services; and
						(iii)(I)the funeral provider subsequently places
				the funds in a trust or in escrow; or
							(II)the individual or the individual’s spouse
				establishes an irrevocable trust, and the funeral provider is the named
				beneficiary of the trust,
							then the trust
				or escrow shall not be considered a resource available to the
				individual..
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to payments for supplemental security income
			 benefits under title XVI of the Social Security
			 Act for months beginning on or after the date of enactment of this
			 Act.
			
